DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 05, 2022 is acknowledged. Non-elected Invention and/or Species, Claims 15-16 and 19-20 have been withdrawn from consideration. Claims 7 and 12 have been amended. Claims 1-20 are pending.
Action on merits of Group I, Species 1, claims 1-14 and 17-18 follows.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second insulation layer partially overlaps the light shielding area without overlapping the plurality of light emitting elements” (claim 7); and “the light shielding layer includes a first portion that, when viewed in a plan view, is disposed without overlapping a top surface of the second insulation layer and a second portion that, when 368836L-1483 (LO-281329-US)viewed in a plan view, overlaps the top surface of the second insulation layer, a thickness of the first portion being greater than that of the second portion” (claim 12), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 10-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites: the display device of claim 1, wherein …, and the second insulation layer partially overlaps the light shielding area without overlapping the plurality of light emitting elements. 
partially overlaps the light shielding layer (BY) without overlapping the plurality of light emitting elements, when the second insulation layer is smaller and being enclosed in the light shielding layer ? (See FIGs. 8-10).
Therefore, claims 7 and 10-12 fail to enable. 

Claim 12 recites: the display of claim 7, wherein the light shielding layer includes a first portion that, when viewed in a plan view, is disposed without overlapping a top surface of the second insulation layer and a second portion that, when 368836L-1483 (LO-281329-US)viewed in a plan view, overlaps the top surface of the second insulation layer, a thickness of the first portion being greater than that of the second portion.  
However, as shown in FIGs. 8-10, the light shielding layer (BY) fully enclosed the second insulation layer (IS-IL2) on all sides, including the top surface, thus, the second insulation layer (IS-IL2) has only one portion, not two portions. 
Note that, the opening of the light shielding layer (BY) defines the PXA and the second insulation layer (IS-IL2) is fully enclosed within the light shielding layer (BY). 
How can the light shielding layer that fully enclosed the second insulation layer to define the PXA, without overlapping the top surface of the second insulation layer?  
Therefore, claim 12 fails to enable. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 7 recites: the display device of claim 1, wherein …, and the second insulation layer partially overlaps the light shielding area without overlapping the plurality of light emitting elements. 
As shown in FIGs. 8-10, the second insulation layer IS-IL2 is formed within the light shielding layer BY.  
The limitation “the second insulation layer partially overlaps the light shielding area without overlapping the plurality of light emitting elements” contravenes the disclosure.
Therefore, claims 7 and 10-12 are indefinite.

Claim 12 recites: the display of claim 7, wherein the light shielding layer includes a first portion that, when viewed in a plan view, is disposed without overlapping a top surface of the second insulation layer and a second portion that, when 368836L-1483 (LO-281329-US)viewed in a plan view, overlaps the top surface of the second insulation layer, a thickness of the first portion being greater than that of the second portion.  
As shown in FIGs. 8-10, the second insulation layer IS-IL2 is formed within the light shielding layer BY.  
The limitation “the light shielding layer includes a first portion that, when viewed in a plan view, is disposed without overlapping the top surface of the second insulation layer and a second portion that, when 368836L-1483 (LO-281329-US)viewed in a plan view, overlaps the second insulation layer, a thickness of the first portion being greater than that of the second portion” contravenes the disclosure.  Therefore, claim 12 is indefinite.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANG et al. (US. Pub. No. 2017/0278899).
With respect to claim 1, YANG teaches a display device as claimed including: 
a base substrate (SUB) provided with a plurality of light emitting elements (OLED) and on which a display area (DA) comprising a plurality of pixel areas (PXA) and a light shielding area disposed adjacent to 5the pixel areas and a non-display area (NPXA) disposed adjacent to the display area (PXA) are defined; 
a display element layer disposed on the base substrate and comprising a pixel defining layer (PXL) having a plurality of light emitting openings (OP) which overlaps the pixel areas (PXA) and a plurality of light emitting elements (EML), which overlap the light emitting openings (OP), respectively; 
an encapsulation layer (TFE) covering the plurality of light emitting elements (EML);  
10a first conductive layer disposed on the encapsulation layer (TFE) and comprising a plurality of first conductive patterns (SP2); 
a first insulation layer (TS-IL1) disposed on the encapsulation layer (TFE) to cover the plurality of first conductive patterns (SP2); 
a second conductive layer disposed on the first insulation layer (TS-IL1) and comprising a 15plurality of first sensing patterns (CP2-L2), a plurality of second conductive patterns (TS-CH) electrically connecting the plurality of first sensing patterns (CP2-L2), and a plurality of second 
a second insulation layer (TS-IL2) disposed on the first insulation layer (TS-IL1) and the second conductive layer without overlapping the plurality of light emitting elements (EML) to cover the plurality of first 20sensing patterns, the plurality of second sensing patterns, and the plurality of second conductive patterns (TS-CH); and 
a light shielding layer (BM) disposed on the same layer as the second insulation layer (TS-IL2) to cover the second insulation layer (TS-IL2) and overlapping the light shielding area (NPXA). (See FIGs. 15D, 18D).  

With respect to claim 7, As best understood by Examiner, the light shielding layer (BM) of YANG defines a light shielding area of the display device, and the second insulation layer (TS-IL2) partially overlaps the light shielding area without overlapping the plurality of light emitting elements (EML).  
With respect to claim 8, the first conductive layer (SP) of YANG is directly disposed on the encapsulation layer (TFE).  
With respect to claim 10, As best understood by Examiner, the second conductive layer of YANG further comprises a plurality of sensing signal lines connected to the plurality of first sensing patterns and the plurality of second sensing patterns.  
With respect to claim 11, As best understood by Examiner, the second insulation layer (TS-IL2) of YANG is disposed on the first insulation layer (TS-IL1) to cover the plurality of sensing signal lines.  

With respect to claim 13, 5the first insulation layer (TS-IL1) of YANG comprises a plurality of contact holes (TS-CH) through which the plurality of second sensing patterns and the plurality of first conductive patterns are electrically connected to each other.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over YANG ‘899 as applied to claim 1 above, and further in view of KIM et al. (US Pub. No. 2017/0271429).
With respect to claim 2, YANG teaches the display device as described in claim 1 above including the light shielding layer disposed on the second insulation layer and overlapping the light shielding area. 
Thus, YANG is shown to teach all the features of the claim with the exception of explicitly disclosing the light shielding layer includes an inner space. 
However, KIM teaches a display device including:
a light shielding layer (500) overlapping a light shielding area, wherein the light shielding layer (500) includes an inner space defined by a first bottom surface that is in contact 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the light shielding layer of YANG having the inner space as taught by KIM to prevent reflection of external light toward the second conductive patterns.    
 
With respect to claim 3, the light shielding layer of YANG is covered the second insulation layer (TS-ILs), thus, in view of KIM, the light shielding layer having the inner space, the second insulation layer is disposed in the inner space of the light shielding 10layer.   
With respect to claim 5, the light shielding layer of YANG is covered the second insulation layer (TS-ILs), in view of KIM, the light shielding layer having the inner space, the second insulation layer is disposed in the inner space of the light shielding 10layer. 
Thus, the first insulation layer (300), when viewed in a plan view, has an area greater than that of the second insulation layer.
  
With respect to claim 206, in view of KIM, the light shielding layer (500) having the inner space, when viewed in a plan view, has an area greater than that of the second insulation layer.  

With respect to claim 14, in view of KIM, the display device further comprises: 
10a color filter layer comprising a first color filter (R), a second color filter (G) and a third color filter (B) that transmit lights of different colors from each other, wherein each of the .   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YANG ‘899 as applied to claim 1 above, and further in view of CHO et al. (US Patent No. 9,342166).
YANG teaches the display device as described in claim 1 above including the first insulation layer (TS-IL1) and the second insulation layer (TS-IL2).  
Thus, YANG is shown to teach all the features of the claim with the exception of explicitly disclosing the first insulation layer has a thickness greater than that of the second insulation layer.
However, CHO teaches a display device including: 
a first insulation layer (243) disposed to cover a plurality of first conductive patterns (241); and
a 15second insulation layer (245) disposed on the first insulation layer (243), where i2010n a thickness direction of base substrate (110), the first insulation layer (243) has a thickness greater than that of the second insulation layer (245). (See FIG. 8).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first insulation layer of YANG having the thickness greater than that of the second insulation layer as taught by CHO to sufficiently provide cover for the first conductive patter.
no disclosure of either the critical nature of the claimed the first insulation layer has a thickness greater than that of the second insulation layer of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YANG ‘899 as applied to claim 1 above, and further in view of LG Display Co., LTD (KR-1020180046708) of record.
YANG teaches the display device as described in claim 1 above including the pixel defining layer (PXL). 
Thus, YANG is shown to teach all the features of the claim with the exception of explicitly disclosing 10the pixel defining layer has a black color. 
However, LG ‘708 teaches a display device including:
a display element layer disposed on the base substrate (510) and comprising a pixel defining layer (548) having a plurality of light emitting openings which overlaps the pixel areas, wherein the pixel defining layer (548) has a black color. (Se FIG. 5).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the pixel defining layer of YANG having the black color as taught by LG ‘708 to minimizing reflection by the external light.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over YANG ‘899 in view of KIM ‘429.
With respect to claim 17, YANG teaches a display device as claimed including: 
a base substrate (SUB) comprising a display area (DA) and a non-display area (NDA) disposed adjacent to the display area (DA); 
a display element layer (DP-OLED) which is disposed on the base substrate (SUB) and on which a plurality 5of pixel areas (PXA) overlapping the display area (DA) are defined, wherein the display element layer includes a plurality of display elements (OLED) overlapping the pixel areas (PXA) respectively; 
an encapsulation layer (TFE) disposed on the display element layer; 
a plurality of first conductive patterns (SP2) disposed on the encapsulation layer (TFE); 
a first insulation layer (TS-IL1) covering the plurality of first conductive patterns (SP2);  
10a plurality of second conductive patterns (CP2) disposed on the first insulation layer (TS-IL1); 
a second insulation layer (TS-IL2) covering the second conductive patterns (CP2); and 
a light shielding layer (BM) covering the second insulation layer (TS-IL2), wherein each of the second insulation layer (TS-IL2) is in contact with the first insulation layer (TS-IL1),  
15wherein the light shielding layer (BM) comprises a plurality of openings (BM-OP) each of which overlaps a corresponding one of the plurality of display elements (OLED), and 
wherein the second insulation layer (TS-IL2) covers the second conductive patterns (CP2) without overlapping the plurality of openings (BM-OP). (See FIGs. 15D, 18D).


However, KIM teaches a display device including: 
an encapsulation layer (250) disposed on display element layer (200); 
a plurality of first conductive patterns (410) disposed on the encapsulation layer; 
a first insulation layer (300) covering the plurality of first conductive patterns (410); 
10a plurality of second conductive patterns (420) disposed on the first insulation layer (300);
a light shielding layer (500) covering the second conductive patterns, wherein each of the light shielding layer (500) is in contact with the first insulation layer (300). (See FIG. 5).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form each of the light shielding layer of YANG in contact with the first insulation layer as taught by KIM to prevent reflection of external light toward the second conductive patterns.    

With respect to claim 2018, in view of KIM, since the light shielding enclosed the second electrode, thus, each of the first insulation layer (300) and the light shielding layer (500), when viewed in a plan view, has an area greater than that of the second insulation layer. 

Response to Arguments
Applicant's arguments filed January 05, 2021 have been fully considered but they are not persuasive.
Rejection of Claims 1, 7-8 and 10-13 by YANG
Applicant argues: 
However, Yang does not teach that the black matrix BM is disposed on the same layer as the second touch insulation layer TS-IL2 to cover the second touch insulation layer TS-IL2. Instead, Yang discloses that the black matrix BM and the second touch insulation layer TS-IL2 are disposed on different layers. The second touch insulation layer TS-IL2 is disposed on the first touch insulation layer TS-IL1, and the black matrix BM is disposed on the second touch insulation layer TS-IL2 (See, e.g., paragraph [0182] and FIG. 18D of Yang). Thus, Yang does not teach that "a light shielding layer is disposed on the same layer as a second insulation layer to cover the second insulation layer," as recited in claim 1. FIG. 18D of Yang is provided below for reference. (Emphasis added).


However, as clearly shown in the captured FIG. 18D, the second insulation layer TS-IL2 is disposed on the first insulation layer TS-IL1, and the light shielding layer BM is disposed on the same layer TS-IL1 as the second insulation layer TS-IL2. 
The limitation “on the same layer” is met.
The rejection is maintained. 

Applicant does not separately argue about the scope of the dependent claims. 
Therefore, all dependent claims are rejected for the same reasons as indicated. 
Rejection of Claims 17-18 over YANG and KIM
Applicant argues:
Claim 17 recites "a light shielding layer covering the second insulation layer, wherein each of the second insulation layer and the light shielding layer is in contact with the first insulation layer," which is similar to the recitations of claim 1 as discussed above. For the reasons as discussed above regarding claim 1, Yang does not disclose ""a light shielding layer covering the second insulation layer, wherein 

However, the limitation “in contact with the first insulation layer” of claim 17 is completely different than the limitation “on the same layer” of claim 1. 
Applicant does not dispute that KIM teaches limitation “in contact with the first insulation layer”.
The limitation “in contact with the first insulation layer” is met.
The rejection of claim 17-18 is maintained. 

Objection to the Drawing
With respect to claim 7, as shown in FIG. 8, the light shielding area NPXA is defined by the light shielding layer BY. The second insulating layer IS-IL2 is fully enclosed by the light shielding layer BY. 
Where is the “second insulating layer partially overlaps the light shielding area”?
The objection is maintained.

With respect to claim 12, “wherein the light shielding layer includes a first portion that, when viewed in plan view, is disposed without overlapping the second insulation layer”.
As discussed above, the light shielding layer BY fully encloses the second insulating layer IS-IL2 or another word, the light shielding layer is fully overlapping the second insulating layer.
is disposed without overlapping the second insulation layer”.
The objection is maintained.

Rejection of claims 7 and 12 under 35 U.S.C. 112(a) and (b)
Applicant fails to address the rejections of claims 7 and 12. 
Therefore, the rejections of claims 7 and 12 under 35 U.S.C. 112(a) and (b) are maintained. 
   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829